By the Court.

Stephens, J.,
delivering the opinion.
We have no hesitation in holding that the penalty imposed by our statute for arresting a debtor after he has been discharged from imprisonment under our law for the relief of insolvent debtors, applies only to arrests under process of this State, and not to arrests within another látate, under process therefrom. There was no intention to interfere with other jui’isdictions in their manner of enforcing the payment of debts, but the object was to regulate and restrain the remedies of the creditor within this State.
Judgment affirmed.